DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2014043403A by Takashi (hereinafter Takashi) (Submitted by Applicant in IDS) in view of US Patent Pub. No. 2003/0134271 A1 by Martin (hereinafter Martin).

Regarding Claims 1 and 6, Takashi teaches a hair observation method for observing an inside of a hair, the hair observation method (Par. [0029], implicitly teaches inside of a hair) comprising: 
performing phase contrast observation by irradiating light to the hair (Par. [0029]); 
capturing an image of the hair using an image sensor capable of detecting light (Par. [0029]); and 
displaying the image captured by the image sensor on a display apparatus and observing the inside of the hair (Par. [0029], implicitly teaches inside of the hair) but explicitly teach infrared and inside of a hair and wherein infrared light irradiated to the hair is near infrared light having a peak intensity at a wavelength in a range of 0.70 to 1.45 m.  

However, Martin teaches infrared and inside of a hair and wherein infrared light irradiated to the hair is near infrared light having a peak intensity at a wavelength in a range of 0.70 to 1.45 m (Par. [0047]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi by Martin as taught above such that infrared light, Infrared image and inside of a hair and wherein infrared light irradiated to the hair is near infrared light having a peak intensity at a wavelength in a range of 0.70 to 1.45 m is accomplished in order for diagnosis and to the monitoring of therapy of virus infections (Martin, Par. [0046]).  

4.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Martin as applied to Claim 1 above and further in view of US Patent Pub. No. 2008/0174860 A1 by Yelleswarapu et al (hereinafter Yelleswarapu).

Regarding Claims 2-3, Takashi teaches comprising: 
performing observation by irradiating visible light to the hair (Par. [0029]); 
capturing a visible light image of the hair using an image sensor capable of detecting visible light (Par. [0029]); and 
(See Claim 1 rejection) but does not explicitly teach and a second captured image obtained by performing bright field observation that irradiates visible light to the hair and wherein the first captured image and the second captured image are comparably displayed on the display apparatus.

However, Yelleswarapu teaches bright field microscopy (Fig. 2A, 3A, Par. [0021, 0024, 0027, 0038, 0053, 0055]) and wherein the first captured image (Fig. 2A) and the second captured image (Fig. 2B) are comparably displayed on the display apparatus (Par. [0053]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi as modified by Martin by Yelleswarapu as taught above such that performing bright field observation and a second captured image obtained by performing bright field observation that irradiates visible light to the hair is accomplished in order to detect image at low spatial frequency (Yelleswarapu, Par. [0053]) and also wherein the first captured image and the second captured image are comparably displayed on the display apparatus in order to obtain a clear visible distinction between the two image (Yelleswarapu, Par. [0053]: phase contrast image is more visible than with bright-field microscopy).  

Regarding Claim 4, Takashi teaches wherein the first captured image and second captured image (See Claim 2 rejection) but does not explicitly teach wherein the first captured image is colored by adding color information of the second captured image to 

However, Yelleswarapu teaches wherein the first captured image (Fig. 3B, Par. [0055]) is colored by adding color information of the second captured image (Fig. 3A, Par. [0055]) to illuminance information of the first captured image, and a colored first captured image is displayed on the display apparatus (Fig. 3C, Par. [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi as modified by Martin by Yelleswarapu as taught above such that wherein the first captured image is colored by adding color information of the second captured image to illuminance information of the first captured image, and a colored first captured image is displayed on the display apparatus is accomplished in order to be internal structure visible in greater detail (Yelleswarapu, Par. [0055]).  

Regarding Claim 5, Takashi as modified by Martin teaches wherein the image sensor is used as the sensor for capturing the infrared image of the hair (See Claim 1 rejection) and also as the image sensor for capturing a visible light image of the hair (Takashi, Par. [0029]).  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2008/0174860 A1 by Yelleswarapu et al (hereinafter Yelleswarapu).


Regarding Claim 7, Yelleswarapu teaches a phase contrast microscope system for performing phase contrast observation of a sample (Fig. 1, Par. [0004]), the phase contrast microscope system comprising: 
a stage (Fig. 1 @ 150, Par. [0045], Claim 31) having the sample placed thereon (Par. [0020]); 
an infrared light irradiation source (Fig. 1 @ 110, Par. [0045, 0056]) for irradiating infrared light to the sample placed on the stage (Abstract); 
an image sensor (Fig. 1 @ 180, Par. [0047, 0056]) that is capable of detecting infrared light and configured to capture an infrared image of the sample (Par. [0016-0017]); and 
a display apparatus configured to display the infrared image captured by the image sensor (Par. [0019, 0041, 0047], Claim 30).  

Regarding Claim 8, Yelleswarapu teaches further comprising: 
a visible light irradiation source (Par. [0045, 0056]) for irradiating visible light to the sample placed on the stage (Fig. 1 @ 150, Par. [0020, 0045], Claim 31); and 
an image sensor (Fig. 1 @ 180, Par. [0047, 0056]) that is capable of detecting visible light and configured to capture a visible light image of the sample (Par. [0016-0017, 0053, 0055]), 
(Par. [0012]: When the object is changed or a different magnification is desired, the bright-field image has to be obtained first and Par. [0049]: FIG. 1A can be used in either bright-field imaging mode or phase contrast imaging mode thus teaches switching. Also see Fig. 3A and 3B) between a phase contrast observation mode for performing phase contrast observation by irradiating infrared light to the sample (Fig. 3B, Par. [0028]) and a bright field observation mode for performing visible light observation by irradiating visible light to the sample (Fig. 3B, Par. [0027]. Also see Par. [0012, 0021, 0049]), and 
5Docket No.: 5568-051the phase contrast microscope system can display a first captured image obtained in the phase contrast observation mode (Fig. 3B, Par. [0055]) and a second captured image obtained in the bright field observation mode on the display apparatus (Fig. 3A, Par. [0055]).  

Regarding Claim 9, Yelleswarapu teaches comprising: 
a memory configured to store the first captured image and the second captured image (Par. [0049]), 
wherein the first captured image and the second captured image are comparably displayed on the display apparatus (Par. [0049]) (Also see Fig. 3A and 3B).  

Regarding Claim 10, Yelleswarapu teaches comprising:
an image processing unit configured to (Fig. 1 @ 185, Par. [0047]) color the first captured image (Fig. 3B, Par. [0055]) by adding color information of the second captured image (Fig. 3A, Par. [0055]) to illuminance information of the first captured image,
(Fig. 3C, Par. [0055]).  

Regarding Claim 11, Yelleswarapu teaches wherein the image sensor (Fig. 1 @ 180, Par. [0047, 0056]) is used as the image sensor for capturing the infrared image of the sample (Par. [0016-0017]) and also as the image sensor for capturing the visible light image of the sample (Par. [0016-0017, 0053, 0055]). 
 
Regarding Claim 12, Yelleswarapu teaches wherein the infrared light irradiation source irradiates near infrared light having a peak intensity at a wavelength in a range of 0.70 to 1.45 um (Par. [0045], [0056]: infrared).  

8.	Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Martin as applied to Claim 1 above and further in view of JP2015190989A by Hayashi (hereinafter Hayashi) (Submitted by Applicant in IDS).

Regarding Claims 13-14 and 16, Takashi as modified by Martin teaches the preparation comprising: 
a microscope glass (See Claim 1 rejection, implicitly teaches a glass) and hair (See Claim 1 rejection) but does not explicitly teach: 
a plurality of hair pieces obtained by cutting one hair and arranged on the microscope glass in a manner parallel to one another in a cutting order from one end to another end and wherein the microscope glass is provided with a graduation line that 

However, Hayashi teaches microscope capable of observing in a plurality of channels. A slide glass in which a sample accommodation space is formed and a cover glass provided (Abstract).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi as modified by Martin by Hayashi as taught above such that a plurality of hair pieces obtained by cutting one hair and arranged on the microscope glass in a manner parallel to one another in a cutting order from one end to another end and wherein the microscope glass is provided with a graduation line (channel) that enables determination on a longitudinal location of the hair piece in order to obtain multiple measurement results to shorten the measurement time (Hayashi, Par. [0045]) and also wherein the plurality of hair pieces are fixed to the microscope glass by a cover glass in order to protect from contamination during measurement.


9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi in view of Martin and Hayashi as applied to Claim 13 above and further in view of US Patent Pub. No. 2009/0099541 A1 by Qin et al (hereinafter Qin).

Regarding Claim 15, Takashi as modified by Martin as Hayashi teaches microscope glass and hair piece (See Claim 13 rejection) but does not explicitly teach:


However, Qin teaches a concept of a two millimeter American Optical scale mounted in glass on a microscope slide (Par. [0250]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takashi as modified by Martin as modified by Hayashi by Qin as taught above such that wherein the microscope glass is provided with a plurality of scales that are arranged in parallel with the hair piece in order to measure the length of the hair (Qin, Par. [0250]) to obtain a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMIL AHMED/Primary Examiner, Art Unit 2886